Broyles, C. J.
1. “Before a sale of personal property is complete, the statute provides not only that there must be ‘ consent of the parties ’ and ‘ an identification of the thing sold,’ but also ‘ an agreement as to the price to be paid.’ Civil Code (1910), § 4106.” Dudley v. Taylor, 22 Ga. App. 715, 716 (97 S. E. 91).
2. Applying the above ruling to the facts of the instant ease, the verdict of the jury finding the property subject was not contrary to law and the evidence, and the trial court did not err in overruling the motion for a new trial, which contained only the usual general grounds.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.